DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of Species B in the reply filed on 11/30/2020 is acknowledged.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-11 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Huber (US Patent Publication 2006/0074484).
As to claim 1, Huber discloses a method for delivering a heart valve prosthesis comprising delivering a self-expanding valve cage stent and expending the valve cage stent within the annulus (Paragraph [0126]), engaging tissue with opposing anchor portions (Paragraph [0126]), positioning a valve (240) within the cage stent, the valve having a frame (241), expanding the valve within the cage stent (Paragraph [0128], and delivering the cage stent and the valve with first and second catheters (Paragraphs [0126]).
As to claim 2, Huber discloses struts (Figure 24).
As to claim 3, Huber discloses commissure posts (Figure 24).
As to claims 6, 7, 10 and 11, Huber discloses multiple coverings (Paragraphs [0080]-[0087]).
As to claim 8, Huber discloses the cage stent is cylindrical (Paragraph [0128]).
As to claim 9, Huber discloses a stent capable of being cut from a tube (Paragraph [0116]).
As to claims 13 and 14, Huber discloses tri-leaflet and aortic valves (Paragraph [0002], [0015], [0073]).
As to claim 15, Huber discloses the valve is coupled to a superior rim of the cage stent (Paragraph [0128]).
Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774